DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 16 September 2022 is acknowledged and entered.  Following the amendment, claims 8-12 are canceled, claims 1, 13 and 24 are amended, and the new claims 25 and 26 are added.    
Currently, claims 1, 3, 13, 14 and 24-26 are pending and under consideration. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 8-12 are moot as the applicant has canceled the claims.
The new matter rejection of claim 24 under 35 U.S.C. 112(a) is withdrawn upon further consideration.  

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 9/16/2022 is acknowledged and has been considered.  A signed copy is attached hereto.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 24 remains rejected, and the new claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the previous Office Actions mailed on 11/6/2020, 5/12/2021, and 3/16/2022; and for the following:
Claim 26 is indefinite because it is dependent on itself.  
Applicants argument filed on 16 September 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 4-5 of the response, the applicant argues that claims 3 and 24 are amended to require a subject that achieves after at least 24 weeks of treatment with the antibody a decrease from baseline (BL) of at about 4.1 (claim 3) or about 23.07 (claim 24) in sleep Visual Analog Scale (VAS) score, which is supported by the instant application teaches ([0319]); and that applicants discovered that subjects treated with the method of the subject claims achieved, after at least 24 weeks of administration of the antibody, a decrease from the BL in the Sleep VAS score of at least 4.1 as required by the claim 3 and at least about 23.07 as required by the claim 24; therefore, applicants have both defined an exact parameter, and demonstrated that this parameter can be achieved using the antibody treatment method of the subject claims. 
This argument is not persuasive for the reasons of record.  Once again, the issue is not whether the specification discloses the recited efficacy, rather, the issue is that such efficacy limitations lack logic in the claims because the efficacy for the individual patients cannot be predicated, predetermined or demanded.  For example, claim 1, from which claims 3 and 24 are dependent, recites “selecting a subject having rheumatoid arthritis and sleep disturbance”; however, how can a subject having RA and sleep disturbance and would achieve a treatment efficacy of a VAS score of at least 4.1 or at least 23.07 be selected in the first place in order to meet the efficacy limitations of claims 3 and 24?  Therefore, such efficacy limitations are not logical or do not make sense.  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Note, as the new claim 26 is indefinite for the reasons above, its relevance to the prior art cannot be properly evaluated or assessed.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1, 3, 13, 14 and 24 remain rejected, and the new claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), or Jasson et al. (US 9,943,594, 4/17/2018), and further in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the previous Office Actions mailed on 11/6/2020, 5/12/2021, and 3/16/2022.  
The amended claim 1 recites “wherein administering the antibody improves quality of sleep as measured by a decrease from baseline (BL) in sleep VAS score”, which (the “wherein …” clause) is not considered an active method step; therefore, it does not add patentable weight to the claim.  Additionally, “a decrease from baseline (BL) in sleep VAS score” represents an inherent property of the method of treatment as such is out of anyone’s control once the antibody is administered.  Further, even if the “wherein …” clause were considered as an active method step, measuring sleep disturbance using VAS score had been established and used in the art.  For example, as evidenced by Nicassio et al. (Pain. 2012 Jan; 153(1):107-12; cited by the examiner previously), it was found that pain and depression contributed independent variance to sleep disturbance in RA, as measured by a visual analogue scale and Medical Outcomes Study sleep problem indexes (page 108, 1st column, 1st paragraph).  Therefore, the VAS measurement for sleep disturbance does not constitute any novel inventive concept.
With respect to the new claim 25, Jasson also teaches that the anti-hIL-6R antibody (or pharmaceutical formulation comprising the antibody) can be administered to the patient using any acceptable device or mechanism. For example, the administration can be accomplished using a syringe and needle or with a reusable pen and/or autoinjector delivery device (page 11, [0180], for example).  Also, using an acceptable device such as a syringe for administering a pharmaceutical formulation such as an antibody pharmaceutical formulation to a patient is notoriously old and widely practiced in the field of medicine, therefore, does not constitute any novel inventive concept.

Applicants argument filed on 16 September 2022 has been fully considered, but is not deemed persuasive for the reasons below.   
At pages 7-8 of the response, the applicant made similar argument as previously: one skilled person in the art would not have expected to be successful in improving quality of sleep in the patentably distinct subpopulation of the subject claims, as Jasson references are completely silent regarding a step of selecting a subject with RA having a sleep disturbance, let alone a method of improving sleep as measured by sleep VAS score, as claimed; the Office fails to recognize that Fragiadaki treats a different population (patients with sleep disturbances) as well as uses a different treatment (tocilizumab, another IL-6R antibody) than that from the subject claims; the subject population of the instant claims (previously ineffectively treated for RA with methotrexate) is much more difficult; and the subjects of the instant claims are treated with an antibody and methotrexate, which is in contrast with the tocilizumab monotherapy in Fragiadaki; consequently, one skilled person in the art would clearly not have expected to be U.S. Patent Application Serial No. 15/505,056 Docket No.: 587939: SA9-182USsuccessful in improving quality of sleep in such subject population using the method of the subject claims. 
This argument is not persuasive for the reasons of record; and it is unclear as to why the argument is so relevant here, such as that the subject population of the instant claims is much more difficult; and that Fragiadaki treats a different population (why is RA with sleep disturbances a different population?) as well as uses a different treatment (why is another IL-6R antibody a different treatment?).  Further, once again, applicant's argument is against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is the combined teachings of Jasson and Fragiadaki, which render the claimed invention obvious: Jasson expressly teaches a method of treating RA using an effective amount of sarilumab and methotrexate, wherein the patient population includes the subject was previously ineffectively treated for RA by an anti-TNF- therapeutic or methotrexate; and Fragiadaki teaches that sleep quality represents a central component of health-related quality of life in patients with RA; and tocilizumab is a humanized antibody against the IL-6R used for the treatment of RA; and demonstrates that tocilizumab treatment is associated with rapid and significant improvement in sleep quality and daytime sleepiness.  Therefore, it would have been instantly obvious to a person having ordinary skill in the art that Jasson’s method of treating RA with sarilumab would also improve quality of sleep in the RA patient being treated in view of Fragiadaki’s demonstration of tocilizumab in improving sleep quality in the RA patients.  
At page 8 of the response, the applicant, once again, made similar argument as previously: the instant specification unexpectedly shows that an antibody when administered to subjects at 150 mg once every two weeks or at 200 mg once every two weeks in combination with methotrexate as claimed results in the improvement of quality of sleep; Jasson is silent regarding improving the quality of sleep of subjects having sleep disturbance, and none of the cited references discloses the sleep VAS score of subjects and subjects that achieve an improved quality of sleep as measured by sleep VAS score; the claimed antibody possesses unexpected properties compared to tocilizumab, as a dose of 150 mg or 200 mg of antibody every two weeks as claimed would result in a total dose of 300 mg or 400 mg of antibody about every month (4 weeks); whereas Fragiadaki’s 8 mg/kg of tocilizumab every month was on average 560 mg once every month (with an average mass of approximately 70 kg), thus, a person skilled in the art would clearly not expect to improve the quality of sleep of subjects using a lower dosage regimen with a different antibody. 
This argument is not persuasive for the reasons of record.  Once again, Jasson represents the closest prior art (sarilumab), and expressly teaches the claimed regimens; therefore, there is no comparison needed between sarilumab and tocilizumab (also, 4 weeks is not the same as one month).  As discussed previously, Jasson expressly teaches the claimed method for RA, i.e., the method taught by Jasson comprises the same treatment regimen as that of the claimed method with the same active ingredient (the antibody), the same method step, and the same patient population.  There is no any rationale in this case that a RA patient with sleep disturbance should be excluded from Jasson’s treatment as pain and depression alone caused by the inflammation of RA can contribute to sleep disturbance in RA patients (see Nicassio et al. mentioned above), and should be treated (inflammation), including by Jasson’s method.  While Jasson does not recognize the additional advantage (improving sleep by inhibiting IL-6 pathway per se) of his method in treating RA, Fragiadaki provides the evidence that antagonizing IL-6, with tocilizumab for example, can also improve the quality of sleep when treating RA, besides reducing inflammation, which makes it obvious to one skilled in the art that Jasson’s method/regimen with sarilumab would be expected to do the same in the absence of any evidence to the contrary.  Therefore, there is nothing in the instant case that is unexpected.   

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 13, 14 and 24 remain rejected, and claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,943,594 in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the previous Office Action mailed on 11/6/2020, at pages 6-7.  [1, 3, 13, 14 and 24-26]
Applicants argument filed on 16 September 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 9-10 of the response, the applicant made similar argument as previously and above: the claims of the Jasson patent are directed to methods of treating RA, and the instant claims are directed to a method of improving quality of sleep in a subpopulation of subjects having both RA and sleep disturbance; none of the claims of Jasson recite a step of selecting a subject having a sleep disturbance, let alone a method of improving quality of sleep in the subject as measured sleep VAS score, as claimed; one of ordinary skill in the art would not arrive at the subject claims based on the claims of the Jasson patent; the specification shows unexpected results for reasons presented above, based on the claims of the Jasson patent, alone or in combination with Fragiadaki, one of ordinary skill in the art would not have expected this result with a reasonable expectation of success; and as discussed above, the claimed antibody possesses unexpected properties compared to tocilizumab of Fragiadaki, and a person skilled in the art would clearly not expect to improve the quality of sleep of subjects using a lower dosage regiment. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 13 and 14 remain provisionally rejected, and claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10-14, 16-18 and 21-31 of copending Application No. 15/910,733 and in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above.   

Claims 1, 3, 13, 14 and 24 remain rejected, and claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9-11 and 22-33 of Application No. 14/350,973 (now issued as US 10,927,435), and in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above.  

Claims 1, 3 and 24 remain provisionally rejected, and claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11-19 of copending Application No. 15/034,531, and in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above.  

Applicants argument filed on 16 September 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 11 of the response, the applicant argues that none of the claims of 15/910,733, 14/350,973, and 15/034,531 recite a step of selecting a subject having a sleep disturbance, let alone a method of improving quality of sleep in the subject as measured by a sleep VAS score, as claimed; one of ordinary skill in the art would not arrive at the subject claims based on the claims of 15/910,733, 14/350,973, and 15/034,531; and Fragiadaki fails to cure the deficiencies of the claims of the 15/910,733, 14/350,973, and 15/034,531 patent applications for at least the reasons set forth above. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3, 13, 14 and 24 remain rejected, and claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,080,248 (provided by applicants), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at pages 7-8.  
Applicants argument filed on 16 September 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 11-12 of the response, the applicant repeated the similar argument as previously and above: claim 3 of the '248 patent does not recite a step of selecting a subject having a sleep disturbance, let alone a method of improving quality of sleep in the subject as measured by a sleep VAS score, as claimed; one of ordinary skill in the art would not arrive at the subject claims based on claim 3 of the '248 patent; and Jasson and Fragiadaki fail to cure the deficiencies of claim 3 of the '248 patent for at least the reasons set forth above. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3, 13, 14 and 24 remain rejected, and claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,192,741 (provided by applicants), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2) for the similar reasons above (for US8,080,248), for the reasons of record set forth in the previous Office Action mailed on 11/6/2020, at page 8.  1, 3, 13, 14 and 24-26

Claims 1, 3, 13, 14 and 24 remain rejected, and claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,568,721 (provided by applicants), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2) for the similar reasons above (for US8,080,248), for the reasons of record set forth in the previous Office Action mailed on 11/6/2020, at page 8.  

Claims 1, 3, 13, 14 and 24 remain rejected, and claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 9 of U.S. Patent No. 9,308,256 (provided by applicants), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2) for the similar reasons above (for US8,080,248), for the reasons of record set forth in the previous Office Action mailed on 11/6/2020, at page 8.  

Applicants argument filed on 16 September 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 12-13 of the response, the applicant made similar argument as previously and above: the cited claims of 8,192,741, 8,568,721 and 9,308,256 fail to recite a step of selecting a subject having a sleep disturbance, let alone a method of improving quality of sleep in the subject as measured by a sleep VAS score, as required by the subject claims; one of ordinary skill in the art would not arrive at the subject claims based on the claims of 8,192,741, 8,568,721 and 9,308,256; and Jasson and Fragiadaki fail to cure the deficiencies of the claims of the 8,192,741, 8,568,721 and 9,308,256 patents for at least the reasons set forth above. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3, 13, 14 and 24 remain rejected, and claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 7,582,298, and in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the previous Office Action mailed on 11/6/2020, at pages 8-9.  
Applicants argument filed on 16 September 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 13 of the response, the applicant made similar argument as previously and above: the cited claims of the '298 patent fail to recite a step of selecting a subject having a sleep disturbance, let alone a method of improving quality of sleep in the subject as measured by a sleep VAS score, as required by the subject claims; one of ordinary skill in the art would not arrive at the subject claims based on the claims of the '298 patent; and Jasson and Fragiadaki fail to cure the deficiencies of the claims of the '298 patent for at least the reasons set forth above. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3, 13, 14 and 24 remain rejected, and claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,173,880 (provided by applicants) in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above (for US7,582,298).  

Claims 1, 3, 13, 14 and 24 remain rejected, and claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,072,086 in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above (for US7,582,298).  

Claims 1, 3, 13, 14 and 24 remain rejected, and claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 32-58 of copending Application No. 16/100,020 (now issued as US 11,098,127), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above (for US7,582,298).  

Applicants argument filed on 16 September 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 14 of the response, the applicant made similar argument as previously and above: the claims of U.S. Patent Nos. 9,173,880 and 10,072,086 and U.S. Patent Application No. 16/ 100,020 fail to recite a step of selecting a subject having a sleep disturbance, let alone a method of improving quality of sleep in the subject as measured by a sleep VAS score, as required by the subject claims; one of ordinary skill in the art would not arrive at the subject claims based on the claims of U.S. Patent Nos. 9,173,880 and 10,072,086 and U.S. Patent Application No. 16/100, 020; and Jasson and Fragiadaki fail to cure the deficiencies of the claims of the 9,173,880 and 10,072,086 patents and the 16/100,020 patent application for at least the reasons set forth above. 
This argument is not persuasive for the reasons of record and above.  

At page 15 of the response, the applicant repeats the previous argument: the Office Action has not provided the required claim-by-claim analysis for prima facie cases of non-statutory double patenting, as required by MPEP § 804(II)(B)(2); it is impermissible to combine claims, or elements from multiple claims when performing a double patenting analysis; and a claim must be interpreted in terms of the invention it defines, not what it discloses.  
This argument is not persuasive for the reasons of record and above: applicant has filed/patented claims to inventions that are not patentably distinct in a number of applications; and the representative patents or applications (the remaining follow the same patterns, respectively) were explained in detail in the double patenting rejections of the instant case (Office Action mailed on 11/6/2020).  In addition, the logic and rationale here is the same or similar to that in the prior art rejection (same references cited), which was also addressed in great details.  It is, therefore, unclear what is not clear to the applicant and what point applicant is trying to make, with respect to trying to overcome the double patenting rejections.  Further, contrary to applicants argument, the rejections are based entirely on what is claimed, and it is the claims of the patents or applications, which are interpreted in terms of the invention they define, and no disclosure of any of the patents or applications is used in the double patenting rejections.  Therefore, merely argument is unpersuasive.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
10/6/22